©®\|O'>O'l-I>QN-A

NNNNNNNNN_\_\»_;_\_\_\_\_\_\_\
m\lo)O\-§QN-\O(D®`IC)U'|-h(»)-\C

UN|TED STATES DlSTRlCT COURT
DlSTRlCT OF NEVADA

 

 

 

MATTHEW J. KlNG, Case No. 3:19-cv-00149-MMD-CBC
Plaintiff ORDER
v.
MlCHAEL MlNEV et al.,
Defendants
l. DlSCUSSlON

Plaintiff, who is a prisoner in the custody of the Nevada Departmer~t of Corrections
(“NDOC"), has filed an application to proceed in forma pauperis and an emergency
motion. (ECF Nos. 1, 1-1).

Plaintiff has not filed a complaint in this matter. Under Federzi| Rule of Civil
Procedure 3, “[a] civil action is commenced by filing a complaint with the court." Fed. R.
Civ. P. 3. As such, the Court grants Plaintiff thirty (30) days from the date of this order
to submit a complaint to this Court.

Plaintiff's application to proceed in forma pauperis is incomplete Pursuant to 28
U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
proceed in forma pauperis on this Court's approved form and attach both an inmate
account statement for the past six months and a properly executed nnancial certificate
Plaintiff has not submitted an application to proceed in forma pauperis on this Court's
approved form.1 (See ECF No. 1). Plaintiff will be granted an opportunity to cure the
deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the
full filing fee for this action.

The Court will not address the emergency motion (ECF No. 1-1) until the matter of

the filing fee and complaint are resolved.

 

‘ Plaintiff has submitted a pro erly executed financial certificate and an inmate
account statement. (ECF No. 1 at 7- 4).

 

(QCD\IC)U'l-PWN-i

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
@`IC)(DAWN-\O(DCDNO)CDAQN-\O

 

ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that the Clerk of the C'~ourt WlLL SEND
Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
as the document entitled information and instructions for n|ing an in forma pauperis
application.

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis on
the correct form in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
filing a civil action (which includes the $350 filing fee and the $50 administrative fee).

lT lS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
thirty (30) days from the date of this order.

lT lS FURTHER ORDERED that the Clerk of the Court will sencl to Plaintiff the
approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
Clerk of the Court will also send Plaintiff a copy of his emergency motion (ECF No. 1-1).

lT |S FURTHER ORDERED that if Plaintiff does not timely comply with this order,

dismissal of this action may resu|t.

q{:.i‘
DATED Ti-iis I_ day of March 2019.

 

 

